


Exhibit 10.35

 

EXACT SCIENCES CORPORATION
2010 OMNIBUS LONG-TERM INCENTIVE PLAN
Restricted Stock Unit Award Agreement

 

GRANTED TO

 

GRANT DATE

 

NUMBER OF
RESTRICTED
STOCK UNITS

 

FAIR MARKET
VALUE
PER SHARE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

This Restricted Stock Unit Award Agreement (the “Agreement”) is made between
Exact Sciences Corporation, a Delaware corporation (the “Company”), and you, a
Service Provider to the Company (“Grantee”).

 

The Company sponsors the 2010 Omnibus Long-Term Incentive Plan (the “Plan”).  A
Prospectus describing the Plan has been delivered to you.  The Plan itself is
available upon request, and its terms and provisions are incorporated herein by
reference.  When used herein, the terms which are defined in the Plan shall have
the meanings given to them in the Plan, as modified herein (if applicable).

 

The Restricted Stock Units covered by this Agreement are subject to the
following terms and provisions:

 

1.             Subject to the terms and conditions of the Plan and this
Agreement, the Company awards to you the number of Restricted Stock Units shown
above.  Each Restricted Stock Unit shall have a value equal to the Fair Market
Value of one (1) share of Stock (a “Share”).

 

2.             The award of the Restricted Stock Units is subject to the terms
and conditions of the Plan and this Agreement.  You acknowledge having read the
Prospectus and agree to be bound by all the terms and conditions of the Plan.

 

3.             The Restricted Stock Units covered by this Award shall become
earned by, and payable to, you in the amounts and on the dates shown on the
attached Exhibit A.

 

4.             You shall have no voting, dividend, dividend equivalent or other
rights as a stockholder with respect to the Restricted Stock Units unless and
until the Restricted Stock Units have vested and Shares have been issued and
delivered pursuant to this Agreement.

 

5.             You agree that you shall comply with (or provide adequate
assurance as to future compliance with) all applicable securities laws and
income tax laws as determined by the Company as a condition precedent to the
delivery of any Shares pursuant to this Agreement.  In addition, you agree that,
upon request, you will furnish a letter agreement providing that (i) you will
not distribute or resell any of said Shares in violation of the Securities Act
of 1933, as amended, (ii) you will indemnify and hold the Company harmless
against all liability for any such violation and (iii) you will accept all
liability for any such violation.

 

--------------------------------------------------------------------------------


 

6.             You may designate a beneficiary to receive payment in connection
with the Restricted Stock Units awarded hereunder in the event of your death
while in service with the Company in accordance with the Company’s beneficiary
designation procedures, as in effect from time to time.  If you do not designate
a beneficiary or if your designated beneficiary does not survive you, then your
beneficiary will be your estate.

 

7.             The existence of this Award shall not affect in any way the right
or power of the Company or its stockholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business, or any merger or consolidation of
the Company, or any issue of bonds, debentures, preferred or prior preference
stocks ahead of or convertible into, or otherwise affecting the Common Stock or
the rights thereof, or the dissolution or liquidation of the Company, or any
sale or transfer of all or any part of its assets or business, or any other
corporate act or proceeding, whether of a similar character or otherwise.

 

8.             The Company may, in its sole discretion, decide to deliver any
documents related to this option or future Awards that may be granted under the
Plan by electronic means.  You hereby consent to receive such documents by
electronic delivery and, if requested, agree to participate in the Plan through
an on-line or electronic system established and maintained by the Company or
another third party designated by the Company.  Any notice which either party
hereto may be required or permitted to give to the other shall be in writing and
may be delivered personally, by interoffice mail, by fax, by electronic mail or
other electronic means, or via a postal service, postage prepaid, to such
electronic mail or postal address and directed to such person the Company may
notify you of from time to time; and to you at your electronic mail or postal
address as shown on the records of the Company from time to time, or at such
other electronic mail or postal address as you, by notice to the Company, may
designate in writing from time to time.

 

9.             Regardless of any action the Company takes with respect to any or
all income tax, payroll tax or other tax-related withholding (Tax-Related
Items), you acknowledge that the ultimate liability for all Tax-Related Items
owed by you is and remains your responsibility and that the Company (i) makes no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the grant of Restricted Stock Units, including
the grant and vesting of the Restricted Stock Units the subsequent sale of
Shares acquired upon the vesting of the Restricted Stock Units and the receipt
of any dividends; and (ii) does not commit to structure the terms of the grant
or any aspect of the Restricted Stock Units to reduce or eliminate your
liability for Tax-Related Items. In the event the Company determines that it
must withhold any Tax-Related Items as a result of your participation in the
Stock Plan, you agree as a condition of the grant of the Restricted Stock Units
to make arrangements satisfactory to the Company to enable it to satisfy all
withholding requirements, including, but not limited to, withholding any
applicable Tax-Related Items from the pay-out of the Restricted Stock Units.  In
addition, you authorize the Company to fulfill its withholding obligations by
all legal means, including, but not limited to:  withholding Tax-Related Items
from your other cash compensation the Company pays to you; withholding
Tax-Related Items from the cash proceeds, if any, received upon sale of any
Shares received in payment for your Restricted Stock Units; and at the time of
payment, withholding Shares sufficient to meet minimum withholding obligations
for Tax-Related

 

2

--------------------------------------------------------------------------------


 

Items.  The Company may refuse to issue and deliver Shares in payment of any
earned Restricted Stock Units if you fail to comply with any withholding
obligation.

 

10.           In the event any provision of this Agreement shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Agreement, and the Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included.  This
Agreement together with any applicable provisions of any employment agreement
constitute the final understanding between you and the Company regarding the
Restricted Stock Units; provided, in the event of any conflict between the terms
of an employment agreement and this Agreement, the terms of the employment
agreement govern.  Any prior agreements, commitments or negotiations concerning
the Restricted Stock Units are superseded.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and you have hereunto set your hand, all as of the day
and year first above written.

 

 

 

 

EXACT SCIENCES CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

 

(Grantee Signature)

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------
